Citation Nr: 1725671	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder other than irritable bowel syndrome (IBS), to include helicobacter pylori.

2.  Entitlement to a rating in excess of 20 percent on an extraschedular basis for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1977 to March 1992, December 2000 to October 2001, and April 2002 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Board remanded the Veteran's claims for further development.  Regarding the Veteran's previous claim for entitlement to service connection for a sleep disorder, the RO was instructed to issue a statement of the case, which was done in April 2016.  However, the Veteran failed to perfect his appeal by submitting a VA Form 9 Appeal to the Board of Veterans' Appeals within 60 days of the statement of the case as was instructed if he wished to appeal the determination.  Of note, the Veteran's representative sent a letter that was received nearly a year later including sleep apnea as one of the issues on appeal.  However, it was explained in a March 2017 letter that this was not considered to be a timely VA Form 9, and the Veteran was provided with his appellate rights should he disagree with the determination.  No subsequent writing has been submitted.  As such, the issue of entitlement to service connection for a sleep disorder is not before the Board.  

The issue of entitlement to an acquired psychiatric disorder has been raised by the record in a March 2012 VA Form 9 Appeal to the Board of Veterans' Appeals, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran had active service from November 1977 to March 1992, December 2000 to October 2001, and April 2002 to May 2003.  He served in the Persian Gulf region in 1990-1991 and in Bosnia in 2002.  In October 2006, the Veteran filed a service connection claim for abdominal pain and was granted service connection for IBS.  In June 2008, he filed a claim for a stomach disorder other than IBS.

The Veteran's STRs show that he had no abdominal complaints until August 2001.  He reported experiencing abdominal pain while stationed in Bosnia.  A Medical Evaluation Board found the Veteran had IBS, but did not specifically identify any additional chronic stomach disorder.

In March 2006, the Veteran was afforded a VA examination at which he was diagnosed with IBS and no other stomach disorder.  In June 2009, the Veteran was afforded a second VA examination.  The examiner diagnosed the Veteran with right lower quadrant pain of questionable etiology, noting that this pain was possibly the result of the Veteran's service connected back disability.

In the examination report there is an extensive chronicling of the Veteran's stomach treatment and symptomatology:

This patient states his GI condition started in Bosnia in 2001, he had
no problems prior to that date.  It started after eating and military mess 
hall he started feeling ill and feverish He had to call a friend to take him
to the infirmary.  He states he had a very high fever and had to be 
hospitalized at camp eagle, he had more testing performed and conservative management.  He states the GI pain worsened despite [his] best efforts of treatment.  He states he was transferred to the second general Army Hospital 
in Germany where he was hospitalized for two months performing more test. 
He states was placed on multiple antibiotics without relief.  He says he was 
told he had food poisoning and that there were 6 other people who ate the 
same mess hall who are having the same symptoms.  He states despite the two month stay in the hospital no definitive diagnosis was made and he was 
transferred to fort Stewart army hospital and treated as an outpatient.  He 
states throughout multiple tests and evaluations there no diagnosis could 
be made either.  He was discharged from the army in 2003 and started coming to the Dublin VA Medical Center Again he underwent multiple tests and evaluations with no clear-cut diagnosis He has a referral to the Augusta VA Medical Center for evaluation on June 19 2009 for another opinion. He states he's been told he has a hiatal hernia during workup in the past.  He admits to having symptoms of heartburn he states at first he treated it with Pepcid or similar type medication but over the years they told him not to take it as it can mask symptoms of his GI pain or make his GI problem worse.  He denies taking antacids.  He does do food avoidance of offending agent such as spicy or greasy foods.  He states he suffers with reflux several days a week.  He must sleep with his head elevated.  He denies any real vomiting but does have occasional nausea.  He states he continues to have symptoms of diarrhea about 4 episodes during the day and at least 3 episodes during the night.  He states usually it is watery. Occasionally it will be a reddish color.  Rarely does he have constipation.  He states he usually has right lower quadrant pain.  This is been a persistent complaint since the onset of this condition.  The patient was asked if he was ever told that he had gallbladder disease or gallstones and he states that he does not know. He is not had any surgery on his gallbladder.  He states he had a tumor removed from his right lower quadrant while at fort Campbell in 1988. I question whether or not this was a lipoma in the subcutaneous tissue and the patient does not apparently [know]. He states that he continues to have GI pain on a daily basis The only thing he knows to do for his to take pain Medicine.  He takes Lortab on a daily basis.  He is not taking anything for diarrhea.  He is not taking any antacids.  He is not taking any histamine blockers or protein pump inhibitors.  And he is still waiting for further evaluation this month in general surgery at the Augusta VA.

Following a VA examination in December 2011, a VA examiner diagnosed the Veteran with helicobacter pylori, opining that the helicobacter pylori was at least as likely as not incurred in or caused by the Veteran's active service, as helicobacter pylori could be passed from person to person through saliva or fecal matter and could also be spread with contaminated food or water.  However, the examiner did not explain why the mere possibility of passing helicobacter pylori meant that it was at least as likely as not (50 percent or greater) that the Veteran contracted it during his military service.

In February 2016, a VA examiner concluded that it would be mere speculation to determine whether or not helicobacter pylori was related to active service because no one could respond given medical science, the known facts, and a deficiency in the record.  The examiner explained that more than half of the world's population harbored H. pylori in their upper gastrointestinal tract, but noted that there was no region, gender, or age-related specificities that would predict the presence of such an infection.  As such, unless there was diagnostic testing confirming the presence of this infection during service, only speculation could propose service connection.  Nevertheless, the examiner did not provide any analysis of the stomach complaints the Veteran voiced in service, as noted in the medical board proceedings and elsewhere.  

Moreover, it has not been addressed whether the Veteran actually had helicobacter pylori currently or during the course of his appeal.

With regard to the Veteran's claim seeking a TDIU, which the Board found in October 2015 had been implicitly raised by the Veteran's assertions of record that his lumbar spine disability renders him unemployable, the claim must be remanded again as it is inextricably intertwined with the adjudication of the Veteran's stomach condition.

Moreover, because any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected lumbar spine disability and its effect on his employability as it pertains to extraschedular consideration, that issue will also be remanded.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a stomach disorder other than IBS.

The examiner should diagnose any current stomach or gastrointestinal disability, other than IBS, then answer the following questions:

a) Is it at least as likely as not (50 percent or greater) that any diagnosed gastrointestinal disability, other than IBS, either began during or was otherwise caused by the Veteran's military service, to include his assertion that he developed one while stationed in Bosnia?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's diagnosed H-pyloric bacterial infection, first detected in 2005, either began during or was otherwise caused by his military service to include during his service in the Persian Gulf region and Bosnia.  Why or why not? 

c) Does the Veteran currently have, or has he had since June 2008 any H-pylori infection?  Why or why not? 

2) Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




